Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 November13, 2012 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Aquila Narragansett Tax-Free Income Fund (formerly Narragansett Insured Tax-Free Income Fund) (File Nos. 33-48696 and 811-6707) Ladies and Gentlemen: On behalf of Aquila Narragansett Tax-Free Income Fund (formerly, Narragansett Insured Tax-Free Income Fund) (the “Fund”) and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing in interactive data format the risk/return summary information that appears in a supplement dated October 25, 2012 to the Fund’s Prospectus. Any questions or comments relating to the filing should be directed to the undersigned at (617) 951-8458 or Toby R. Serkin at (617) 951-8760. Sincerely, /s/ Jeremy B. Kantrowitz Jeremy B. Kantrowitz Enclosures
